I concur in the conclusion of the majority opinion upon the ground that the charge of the trial Judge to the effect that "if you come to the conclusion from the evidence in this case, that the defendant Standard Oil Company sold the oil in question, and that the oil upon flash test as prescribed by the statute, came up to 100 degrees Fahrenheit or more, then this defendant is not guilty of negligence in making such sale," was erroneous. Upon this question I find myself unable to subscribe to the proposition so ingeniously and ably upheld by Mr. Justice Cothran in his dissenting opinion. Upon the issue of negligence in an action of this character I am clearly of the opinion that proof of compliance with the standard prescribed by statute "in so far as inflammability of the oil is concerned" may not soundly be held to raise an irrebuttable legal presumption of due care in that regard.
For that reason I concur in the result.